RECORD IMPOUNDED

                       NOT FOR PUBLICATION WITHOUT THE
                     APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court."
     Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R.1:36-3.



                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-5178-15T1

STATE OF NEW JERSEY IN THE
INTEREST OF R.B., A JUVENILE.

________________________________________________________

             Submitted June 19, 2017 – Decided July 6, 2017

             Before Judges Fisher and Fasciale.

             On appeal from the Superior Court of New
             Jersey, Chancery Division, Family Part, Ocean
             County, Docket No. FJ-15-531-16.

             Joseph E. Krakora, Public Defender, attorney
             for appellant R.B. (Ruth E. Hunter, Designated
             Counsel, on the brief).

             Joseph D. Coronato, Ocean County Prosecutor,
             attorney for respondent State of New Jersey
             (Samuel Marzarella, Supervising Assistant
             Prosecutor, of counsel; William Kyle Meighan,
             Assistant Prosecutor, on the brief).

PER CURIAM

       R.B., a juvenile,1 was charged with three counts of juvenile

delinquency which, if committed by an adult, would constitute

first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(1),


1
  At the time of the conduct in question, R.B. was fifteen and his
female victim was six years old.
second-degree sexual assault, N.J.S.A. 2C:14-2(b), and third-

degree   child   endangerment,   N.J.S.A.    2C:24-4(a).       The   juvenile

agreed to plead guilty to the second charge in exchange for both

the dismissal of the other charges and the State's agreement to

recommend a three-year probationary period. The juvenile agreed

to other conditions, including the preparation of a predisposition

report and his submission to a sex offender evaluation.

     Following its preparation, defense counsel provided to the

prosecutor and the probation department a redacted copy of a

psychosexual evaluation. The State, however, requested turnover

of an unredacted copy, to which the juvenile's attorney objected.

Consequently,    the   judge   conducted    an   in   camera    review     and

determined the prosecutor and probation department were entitled

to see and consider the unredacted evaluation. The judge's June

6, 2016 turnover order barred the future dissemination or use of

the unredacted report for any other purposes.2

     Pursuant to his agreement with the prosecutor, the juvenile

acknowledged his delinquent conduct and was placed on a three-year

probationary term. The order of adjudication, also entered on June

6, 2016, incorporated the protective order.


2
  The order specifically stated that "information contained in or
derived from said report shall not be disclosed to any other person
for any other reason nor disseminated or made public by any means,
direct or indirect[.]"

                                   2                                  A-5178-15T1
     The juvenile appeals, arguing in a single point that:

          THE TRIAL COURT ERRED IN ORDERING THAT THE
          JUVENILE PRODUCE AN UN-REDACTED COPY OF THE
          JUVENILE'S "PSYCHOSEXUAL EVALUATION," WHICH
          CONTAINED   INCRIMINATING  AND  CONFIDENTIAL
          STATEMENTS BY THE JUVENILE. THEREFORE, THIS
          COURT SHOULD VACATE THE TRIAL COURT'S RULING
          AND REMAND FOR A PROTECTIVE ORDER FORBIDDING
          THE   FUTURE    USE   OF  THE   CONFIDENTIAL
          INFORMATION.

We reject both parts of this argument.

     First, whether the judge correctly ordered the release of the

unredacted report to the prosecutor or the probation department

was rendered moot once the report was turned over. Even assuming

we were to agree the turnover order was erroneous for any of the

reasons asserted in this appeal, there is no practical remedy

available to the juvenile. See State v. Ross, 441 N.J. Super. 120,

125-26 (App. Div. 2015); Greenfield v. N.J. Dep't of Corr., 382
N.J. Super. 254, 257-58 (App. Div. 2006).

     Second, the juvenile argues we should remand for entry of a

protective order. The judge, however, did enter a protective order

that barred any further dissemination of the report. This argument

is, thus, moot for the reason that the relief sought on appeal was

already provided by the trial court.

     The appeal is moot and, therefore, dismissed.




                                3                            A-5178-15T1